August 25, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        ROSALINDA REYES, Appellant

NO. 14-14-00379-CV                          V.

  MEMORIAL HERMANN HEALTH D/B/A TIRR MEMORIAL HERMANN,
                          Appellee
              ________________________________

       This cause, an appeal from the order of dismissal in favor of appellee,
Memorial Hermann Health d/b/a TIRR Memorial Hermann, signed February 17,
2014, was heard on the transcript of the record. We have inspected the record and
find error in the order. We therefore order the order of the court below
REVERSED and REMAND the cause for proceedings in accordance with the
court's opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Memorial Hermann Health d/b/a TIRR Memorial Hermann.

      We further order this decision certified below for observance.